DISMISS and Opinion Filed October 21, 2022




                                  S   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                              No. 05-22-00959-CV

                  IN THE INTEREST OF A.E.M., A CHILD

               On Appeal from the County Court at Law No. 1
                         Kaufman County, Texas
                    Trial Court Cause No. 109297-CC

                        MEMORANDUM OPINION
      Before Chief Justice Burns, Justice Molberg, and Justice Pedersen, III
                         Opinion by Chief Justice Burns
      Before the Court is appellant’s October 17, 2022 motion to dismiss the appeal.

See TEX. R. APP. P. 42.1(a)(1). We grant the motion and dismiss the appeal. See

id.



                                          /Robert D. Burns, III/
                                          ROBERT D. BURNS, III
                                          CHIEF JUSTICE

220959F.P05
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

IN THE INTEREST OF A.E.M., A                On Appeal from the County Court At
CHILD                                       Law No. 1, Kaufman County, Texas
                                            Trial Court Cause No. 109297-CC.
No. 05-22-00959-CV                          Opinion delivered by Chief Justice
                                            Burns, Justices Molberg and
                                            Pedersen, III participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellee Eugenia Guadalupe Pina recover her costs, if any,
of this appeal from appellant Omar Alejandro Martinez.


Judgment entered October 21, 2022.




                                      –2–